--------------------------------------------------------------------------------

Exhibit 10.7
BIG LOTS 2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT




Grantee:
         
Grant Date:
 
       
Restricted Stock1
 
 





In accordance with the terms of the Big Lots 2005 Long-Term Incentive Plan, as
may be amended (“Plan”), this Restricted Stock Award Agreement (“Agreement”) is
entered into as of the Grant Date by and between you, the Grantee, and Big Lots,
Inc., an Ohio corporation (“Company”), in connection with the Company’s grant of
the Restricted Stock to you. The Restricted Stock is subject to the terms and
conditions of this Agreement and the Plan.


This Agreement describes the Restricted Stock you have been granted and the
conditions that must be met before you may receive the Restricted Stock. To
ensure that you fully understand these terms and conditions, you should
carefully read the Plan and this Agreement.


Description of the Restricted Stock


The Restricted Stock is the Company’s common shares that you will own after the
Restricted Stock vests (i.e., all restrictions lapse) and you comply with the
terms of this Agreement and the Plan. However, you will forfeit any rights to
the Restricted Stock (i.e., they will not be transferred to you) to the extent
you do not comply with the terms of this Agreement and the Plan.


No portion of the Restricted Stock that has not vested may be sold, transferred,
assigned, pledged, encumbered or otherwise disposed of by you in any way
(including a transfer by operation of law); and any attempt by you to make any
such sale, transfer, assignment, pledge, encumbrance or other disposition shall
be null and void and of no effect.


Vesting of the Restricted Stock


If (i) you are continuously employed by the Company from the Grant Date, (ii)
the First Trigger, as defined in Exhibit A, is met during your continuous
employment, and (iii) one of the events described below occurs after the First
Trigger is met and during your continuous employment, then your Restricted Stock
will vest and will be transferred to you without restriction to the extent and
upon the earlier occurrence of the following:



 
A.
If the Second Trigger, as defined in Exhibit A, is met, all of your Restricted
Stock will vest on the first trading day2  after the Company files its Annual
Report on Form 10-K (“Form 10-K”) with the United States Securities and Exchange
Commission for the fiscal year in which the Second Trigger was met. Note that
the First Trigger and Second Trigger may be met in the same fiscal year.

     

 
B.
If you die or become disabled, a fraction of your Restricted Stock will vest for
each consecutive year of employment that you have completed with the Company,
with such service period beginning with the Grant Date. Such fraction shall be
the reciprocal of the Outside Date, as defined in Exhibit A (i.e., 1/(Outside
Date)). Note that if a portion of your Restricted Stock vests upon your death or
disability, the later occurrence of any of other event will not cause the
vesting of the remaining Restricted Stock.

 

--------------------------------------------------------------------------------

1
Denotes the number of Big Lots, Inc. common shares , par value $0.01 per share,
underlying the Restricted Stock Award.

2
As determined by the New York Stock Exchange or other national securities
exchange or market that regulates Big Lots, Inc. common shares.

 

--------------------------------------------------------------------------------


 

 
C.
If events A or B above do not occur before the Outside Date, all of your
Restricted Stock will vest on the first day of the Company’s first trading
window following the Outside Date.



Subject to the terms of the Plan, if the First Trigger is not met before the
Outside Date occurs, this Agreement will expire and all of your rights in the
Restricted Stock will be forfeited.


Notwithstanding anything to the contrary, your Restricted Stock shall not vest
before the first anniversary of the Grant Date. If the First Trigger is met and
either event A or B above is also met before the first anniversary of the Grant
Date, your Restricted Stock will vest on the first day of the Company’s trading
window first following the first anniversary of the Grant Date.


Your Rights in the Restricted Stock


Until the restrictions and conditions described in this Agreement have been met
or this Agreement expires, whichever occurs earlier, your Restricted Stock will
be held in escrow. The Company will defer distribution of any dividends that are
declared on your Restricted Stock until the Restricted Stock vests. These
dividends will be distributed at the same time your Restricted Stock vests or
will be forfeited if your Restricted Stock does not vest.


You may vote your Restricted Stock before all the terms and conditions described
in this Agreement are met or until this Agreement expires, whichever occurs
earlier. This is the case even though your Restricted Stock will not be
distributed to you until the Restricted Stock vests.


Subject to the Company’s trading policies and applicable laws and regulations,
after you become vested in any portion of your Restricted Stock, you shall be
free to deal with and dispose of the vested Restricted Stock, and you may
request the Company’s transfer agent to issue a certificate for such vested
Restricted Stock in your name and free of any restrictions.


Tax Treatment of the Restricted Stock


You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your Restricted Stock.


This brief discussion of the federal tax rules that affect your Restricted Stock
is provided as general information (not as personal tax advice) and is based on
the Company’s understanding of federal tax laws and regulations in effect as of
the Grant Date. Section 13.4 of the Plan further describes the manner in which
withholding may occur.


You are not required to pay income taxes on your Restricted Stock on the Grant
Date. However, you will be required to pay income taxes (at ordinary income tax
rates) when, if and to the extent your Restricted Stock vests. The amount of
ordinary income you will recognize is the value of your Restricted Stock when it
vests. Also, the Company is required to withhold taxes on this same amount. You
may elect to allow the Company to withhold, upon the vesting of your Restricted
Stock, from the common shares to be issued pursuant to your vested Restricted
Stock a number of common shares with an aggregate Fair Market Value, as defined
in the Plan, as of the date the withholding is effected, that would satisfy the
required statutory minimum (but no more than such required minimum) with respect
to the Company’s tax withholding obligation. If you are at the Grant Date, or
subsequently become, subject to the Company’s trading windows, you may only make
this election during an open trading window. If you wish to make the withholding
election permitted by this paragraph, you must give notice to the Company in the
manner then prescribed by the Company.


2

--------------------------------------------------------------------------------


 
Any appreciation of your Restricted Stock after it vests could be eligible to be
taxed at capital gains rates when you sell the common shares. If your Restricted
Stock does not vest, your Restricted Stock will expire and no taxes will be due.


Section 83(b) Election


Subject to Section 13.17 of the Plan, you shall have the right to make an
election under Section 83(b) of the Internal Revenue Code with respect to your
Restricted Stock.


General Terms and Conditions


Nothing contained in this Agreement obligates the Company or a subsidiary to
continue to employ you in any capacity whatsoever or prohibits or restricts the
Company or a subsidiary from terminating your employment at any time or for any
reason whatsoever; and this Agreement does not in any way affect any employment
agreement that you may have with the Company.


This Agreement shall be governed by and construed in accordance with the
internal laws, and not the laws of conflicts of laws, of the State of Ohio.


If any provision of this Agreement is adjudged to be unenforceable or invalid,
then such unenforceable or invalid provision shall not effect the enforceability
or validity of the remaining provisions of this Agreement, and the Company and
you agree to replace such unenforceable or invalid provision with an enforceable
and valid arrangement which in its economic effect shall be as close as possible
to the unenforceable or invalid provision.


You represent and warrant to the Company that you have the full legal power,
authority and capacity to enter into this Agreement and to perform your
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors’ rights generally and to general principles of equity. You
also represent and warrant to the Company that you are aware of and agree to be
bound by the Company’s trading policies and the applicable laws and regulations
relating to the receipt, ownership and transfer of the Company’s securities. The
Company represents and warrants to you that it has the full legal power,
authority and capacity to enter into this Agreement and to perform its
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors’ rights generally and to general principles of equity.


Acceptance


By accepting your Restricted Stock, you agree that your Restricted Stock is
granted under and is subject to the terms and conditions described in this
Agreement and in the Plan, and you agree to accept as binding, conclusive and
final all decisions and interpretations of the Committee upon any questions
arising under this Agreement or the Plan.


3

--------------------------------------------------------------------------------




EXHIBIT A




As used in this Agreement, the following terms shall have the meanings set forth
below:


Applicable Performance Criteria shall mean the greater of Performance Criteria
Item (A) or (B) below; provided, however, that if none of performance criteria
(A) or (B) appear on the consolidated statements of operations included in the
Form 10-K for the applicable fiscal year, then the greater of Performance
Criteria Item (C) or (D), as its appears in the Form 10-K for the applicable
fiscal year, shall be the Applicable Performance Criteria. 


First Trigger shall mean the Company has earned at least $____ under the
Applicable Performance Criteria for any fiscal year during the Restriction
Period.


Performance Criteria Item shall mean the greater of performance criteria (A), or
(B), or under circumstances described above, the greater of (C) or (D) below,
with each of (A) through (D) (as the case may be) adjusted to remove the effect
of any Unusual or Non-recurring Event, Transaction, or Accrual Items:

 
(A)
Income (loss) per Common Share - diluted from continuing operations.

 
(B)
Income (loss) per Common Share - diluted from continuing operations before
extraordinary item and/or cumulative effect of a change in accounting principle
(as the case may be).

If neither (A) nor (B) appear:

 
(C)
Income (loss) per Common Share - diluted.

 
(D)
Income (loss) per Common Share - diluted before extraordinary item and/or
cumulative effect of a change in accounting principle (as the case may be).



Outside Date shall mean the ____ anniversary of the date upon which the
Restricted Stock Award was granted to the Participant.


Restriction Period shall mean the period commencing on Grant Date and continuing
until the Outside Date.


Second Trigger shall mean the Company has earned at least $____ under the
Applicable Performance Criteria for any fiscal year during the Restriction
Period.


Unusual or Non-recurring Event, Transaction or Accrual Item(s) shall mean:
 
Any gain or loss as a result of litigation or lawsuit settlement (including
class action lawsuits) that is specifically disclosed, reported or otherwise
appears in the Company’s periodic filings with the Securities Exchange
Commission or the Company’s annual report to shareholders.
 
4

--------------------------------------------------------------------------------